Case 15-32418 Document 47 Filed in TXSB on 03/25/19 Page 1 of 5
Case 15-32418 Document 47 Filed in TXSB on 03/25/19 Page 2 of 5




                                               5
Case 15-32418 Document 47 Filed in TXSB on 03/25/19 Page 3 of 5
          Case 15-32418 Document 47 Filed in TXSB on 03/25/19 Page 4 of 5



 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
     GHIDOTTI | BERGER
 2   1920 Old Tustin Ave.
 3   Santa Ana, CA 92705
     Ph: (949) 427-2010
 4   Fax: (949) 427-2732
     mghidotti@ghidottiberger.com
 5
     Attorney for Creditor
 6
     U.S. Bank Trust National Association as Trustee of the Igloo Series II Trust
 7
                            UNITED STATES BANKRUPTCY COURT
 8                    SOUTHERN DISTRICT OF TEXAS - HOUSTON DIVISION

 9
     In Re:                                               )   CASE NO.: 15-32418
10                                                        )
     Daniel Dreic Olivares,                               )   CHAPTER 13
11                                                        )
12            Debtors.                                    )   CERTIFICATE OF SERVICE
                                                          )
13                                                        )
                                                          )
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
18
                                      CERTIFICATE OF SERVICE
19
20            I am employed in the County of Orange, State of California. I am over the age of
21
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
22
     Avenue, Santa Ana, CA 92705.
23
24            I am readily familiar with the business’s practice for collection and processing of

25   correspondence for mailing with the United States Postal Service; such correspondence would
26   be deposited with the United States Postal Service the same day of deposit in the ordinary
27
     course of business.
28
     On March 25, 2019 I served the following documents described as:

                    Postpetition Mortgage Fees, Expenses, and Charges
                                                      1
                                       CERTIFICATE OF SERVICE
          Case 15-32418 Document 47 Filed in TXSB on 03/25/19 Page 5 of 5



 1
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 2
 3   envelope addressed as follows:

 4   (Via United States Mail)
     Debtor                                              Debtor’s Counsel
 5   Daniel Dreic Olivares                               J Thomas Black
 6   11714 Corona                                        Attorney at Law
     Houston, TX 77072                                   2600 S. Gessner Rd. Ste 110
 7                                                       Houston, TX 77063
     Trustee
 8
     William E. Heitkamp                                 U.S. Trustee
 9   Office of Chapter 13 Trustee                        Office of the US Trustee
     9821 Katy Freeway, Ste 590                          515 Rusk Ave, Ste 3516
10   Houston, TX 77024                                   Houston, TX 77002
11
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
12   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
13
14   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
15
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
16   America that the foregoing is true and correct.
17
            Executed on March 25, 2019 at Santa Ana, California
18
     /s / Lauren Simonton
19   Lauren Simonton
20
21
22
23
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
